Order unanimously affirmed, with costs. Memorandum: Special Term granted plaintiff the right to appeal as a poor *943person in an action for wrongful death as a result of alleged medical malpractice. We affirm. The cost of the trial transcript alone has been estimated at $10,000. Plaintiff has satisfied the requirements of CPLR 1101 (subd [a]) by establishing that she is unable to pay the costs, fees and expenses necessary to perfect this appeal. Plaintiff’s four adult children, who are beneficially interested in the recovery sought, also are unable to pay the costs of appeal. Moreover, plaintiff has established that the appeal is not frivolous (see Nicholas v Reason, 79 AD2d 1113). The trial court has wide discretion in determining who is entitled to poor person relief (Smith v Smith, 2 NY2d 120), and absent a clear abuse of such discretion, not here shown, that determination must not be disturbed. (Appeals from order of Supreme Court, Monroe County, Rosenbloom, J. — poor person relief.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.